Title: From Thomas Jefferson to ——, 22 March 1780
From: Jefferson, Thomas
To: Unknown



Sir
Williamsburg Mar. 22. 1780.

I have laid before the Council Mr. Griffin’s letter recommending the annexation of the cavalry of this state proceeding to the South-ward  to the regiment you are to command. But as our act of assembly has made them an independant corps we think we have no power to consolidate them with any other. Considering however the right of command which will result to yourself as a superior officer whenever you act with Majr. Nelson, we are in hopes all the substantial advantages of such an annexation will arise to the public.
I am sorry that the business of removing our servants furniture &c. to our new seat of government, in which we are now engaged puts it out of my power to have the pleasure of entertaining you at the palace[, a] respect I was desirous of paying as well to your merit as to Mr. Griffin’s letter. Should you pass on any occasion through the place of our future residence, I must be permitted to ask that favor of you.
I am Sir with great respect, your most obedt. servt.,

Th: Jefferson

